DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 8, and 16 are allowable. The restriction requirement between Species A,  B and C, as set forth in the Office action mailed on 02/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C is withdrawn.  Claims 9-12, directed to Species B and C no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please rejoin Claim 9-12.


Allowable Subject Matter
Claims 1-4, 6-18, 20-22 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “removing the gate dielectric layer from the second portion of the fin structure to expose the second portion of the fin structure;…forming a conductive layer directly on the doped region and the gate dielectric layer disposed on the first portion of the fin structure.” in the combination required by the claim.
Claims 2-4, 6, 7 and 22 are allowed by virtue of their dependency on the independent claim 1

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “forming a dielectric isolation structure on the substrate, the dielectric isolation structure interfacing with the first fin structure;…forming a conductive layer directly on the doped region in the second portion of the first fin structure and directly on the dielectric isolation structure.” in the combination required by the claim.
Claims 9-15 are allowed by virtue of their dependency on the independent claim 8.

With regards to claim 16, none of the prior art teaches or suggests, alone or in combination, “separated from the second fin by the gate dielectric, wherein forming the gate electrode that physically contacts the region of the first fin and that is separated from the second fin by the gate dielectric includes forming the gate electrode directly on the gate dielectric disposed on the second fin.”
Claims 17, 18, 20 and 21 are allowed by virtue of their dependency on the independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891